Citation Nr: 0518843	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-04 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
prior to September 22, 2004.  



REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970, and was honorably discharged.  The veteran also served 
on active duty from March 1972 to April 1973, but was 
discharged under conditions other than honorable.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision in which the 
RO denied entitlement to a TDIU rating.  

During the pendency of this appeal, the RO granted a 100 
percent schedular evaluation for the veteran's service-
connected post-traumatic stress disorder (PTSD), effective on 
September 22, 2004.  

The Board finds that this grant had the effect of rendering 
moot the issue of entitlement to a TDIU rating as of 
September 22, 2004.  Green v. West, 11 Vet. App. 472, 476 
(1998); VAOPGCPREC 6-99 (June 7, 1999).  

However, the Board further finds that the issue of a TDIU 
prior to September 22, 2004 remains on appeal.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  Beginning on the date of the grant of service connection 
or May 29, 2002, the veteran's PTSD is shown to have been 
productive of a disability picture that more nearly 
approximated that of occupational and social impairment with 
deficiencies in most areas, due to such symptoms as impaired 
impulse control, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  

3.  Beginning on May 29, 2002, the veteran's service-
connected disabilities are shown to be productive of a level 
of incapacity that more nearly approximates that of an 
inability to obtain and maintain substantially gainful 
employment.  



CONCLUSION OF LAW

The criteria for the assignment of initial TDIU rating 
beginning on May 29, 2002, have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096 (2000), and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  

The Court of Appeals for Veterans Claims ("Court") has 
concluded that VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

To the extent that the action taken hereinbelow is favorable 
to the veteran, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


Legal Analysis

In May 2002, the veteran filed a formal claim of entitlement 
to service connection for a number of disabilities, including 
PTSD.  In an attached statement, he asserted that he was 
unable to work due to his health problems.  

The record reflects that service connection was subsequently 
granted for PTSD, which was evaluated as 30 percent disabling 
from May 29, 2002.  As noted in the Introduction, he was 
later granted a 100 percent rating for PTSD, effective 
September 22, 2004.  

The record also reflects that service connection was 
established for diabetes mellitus, and that a 20 percent 
disability rating was assigned for that disability, effective 
July 22, 2002.  Separate disability ratings were later 
awarded for peripheral neuropathy in multiple extremities as 
secondary to diabetes mellitus, effective October 4, 2004.  

Thus, the Board notes that the veteran has a combined 
disability rating of 30 percent, effective May 29, 2002; of 
40 percent, effective July 22, 2002; and of 100 percent, 
effective September 22, 2004.  

The issue presently before the Board is whether a TDIU rating 
is warranted prior to September 22, 2004.  

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  

If unemployability is the result of a single service-
connected disability, that disability must be rated at 60 
percent or more.  If it is the result of two or more service-
connected disabilities, at least one must be ratable at 40 
percent or more, with the others sufficient to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither nonservice-connected disability nor age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places his case in a different category than other veterans 
with equal rating of disability.  

Furthermore, the question is whether the veteran is capable 
of performing physical and mental acts required by 
employment, not whether the veteran can find employment.  

As discussed in detail hereinabove, the veteran is service-
connected for several disabilities.  As of May 29, 2002, 
which is the date of the original claim for service 
connection in which he also raised the issue of 
employability, the veteran has a single disability rating of 
30 percent for PTSD.  As of July 22, 2002, the veteran has a 
combined rating of 40 percent, which includes the 20 percent 
rating assigned for diabetes mellitus.  

Thus, the veteran fails to satisfy the percentage rating 
standards for individual unemployability benefits under § 
4.16(a) prior to September 22, 2004.  

However, having reviewed the record, the Board believes that 
the credible and probative evidence of record also supports 
the assignment of a 70 percent disability rating for PTSD 
since May 29, 2002, under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  

In this regard, the Board notes the report of a June 2003 VA 
examination, which suggests that the veteran's PTSD has been 
manifested by a history of impaired impulse control, 
including unprovoked irritability with periods of violence.  

The Board also believes that this report demonstrated 
evidence of difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  

Furthermore, in that report, the examiner assigned a Global 
Assessment of Functioning (GAF) score of 50, which represents 
serious symptoms or serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  

The Board believes the level of impairment shown during this 
VA examination to be consistent with the symptomatology noted 
in VA treatment records dated throughout 2002 and 2003.  

Thus, in view of the evidence discussed in detail 
hereinabove, the Board believes that the veteran's PTSD has 
been shown to more nearly approximate the criteria for a 70 
percent rating under DC 9411 since May 2002.  38 C.F.R. 
§ 4.7.  

For this reason, the Board concludes that the veteran did 
meet the percentage requirements necessary for an award of a 
TDIU rating beginning on May 29, 2002, or the effective of 
the grant of service connection for PTSD.  

Moreover, because there is also evidence of record 
establishing that the veteran has been unemployed since that 
time, and evidence suggesting that symptoms of his PTSD 
contributed to that unemployability, the Board finds that the 
criteria for assignment of a TDIU have been met since May 29, 
2002.  



ORDER

A total rating based on individual unemployability due to 
service-connected disability is granted effective on May 29, 
2002, subject to the regulations governing payment of VA 
monetary benefits.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


